Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the communication filed February 16, 2021.  

Allowable Subject Matter
Claims 1-2, 4-15, 17-20 are allowed.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Thomas A. Froats (Reg. # 66,609) on 02/19/2021.
The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
1. 	(Currently Amended) A method, comprising: 
providing, with a network interface device ("NID") serving as a demarcation point between a local area network ("LAN") at a customer premises and a service provider network, connectivity 
providing a customer with a user interface to select privacy settings for Internet of Things ("IoT") -connected devices in a network; 
receiving, via the user interface, user selections for privacy settings for at least one of one or more first user devices connected to the network or one or more applications running on one or more first user devices connected to the network; 
in response to determining that the received user selections comprise a selection to restrict access to information regarding at least one portion of the at least one of one or more first user devices connected to the network or one or more applications running on one or more first user devices connected to the network, restricting, with the NID, access by a third party to the information regarding the at least one portion of the at least one of one or more first user devices connected to the network or one or more applications running on one or more first user devices connected to the network; U.S. Application No.Page 3
based on a determination that the received user selections comprise a selection to set to privacy settings to private for one of a software application or a virtual network function ("VNF") that is running on one or more of the plurality of user devices, restricting, with the NID, a third party from access to [[the]] resources mapped to the one or more of the plurality of user devices on which the one of the software application or the VNF that is running; 
determining, with a virtual infrastructure manager ("VIM"), a type and amount of resources required by each of the one or more first user devices to each perform one or more functions; 

allocating, with the VIM, resources to each of the one or more first user devices based at least in part on the determined type and amount of resources required by each of the one or more first user devices to each perform the one or more functions, based at least in part on the determined resource nodes having the desired types and amount of resources determined to be required, and based at least in part on the mapping of each of the one or more first user devices with each of the one or more second user devices and with each resource node.

19. 	(Currently Amended) A system, comprising: 
a network interface device ("NID") serving as a demarcation point between a local area network ("LAN") at a customer premises and a service provider network, the NID comprising: 
at least one first processor; 
a first non-transitory computer readable medium in communication with the at least one first processor, the first non-transitory computer readable medium having encoded thereon computer software comprising a first set of instructions that, when executed by the at least one first processor, causes the NID to perform one or more operations, the first set of instructions comprising: 
U.S. Application No. instructions for providing connectivity between the NID and each of one or more first user devices of a plurality of user devices associated with at least one of the customer premises or a user who is associated with the customer premises; 

instructions for, based on a determination that the received user selections comprise a selection to set to privacy settings to private for one of a software application or a virtual network function ("VNF") that is running on one or more of the plurality of user devices, restricting, with the NID, a third party from access to [[the]] resources mapped to the one or more of the plurality of user devices on which the one of the software application or the VNF that is running;
instructions for determining, with a virtual infrastructure manager ("VIM"), a type and amount of resources required by each of the one or more first user devices to each perform one or more functions; 
instructions for determining, with the VIM, which resource nodes of a plurality of resource nodes in communication with the NID possess desired types and amount of resources that are determined to be required; and 
U.S. Application No. instructions for allocating, with the VIM, resources to each of the one or more first user devices based at least in part on the determined type and amount of resources required by each of the one or more first user devices to each perform the one or more functions, based at least in 

20.	 (Currently Amended) A network interface device ("NID") serving as a demarcation point between a local area network ("LAN") at a customer premises and a service provider network, the NID comprising: 
at least one processor; 
a non-transitory computer readable medium in communication with the at least one processor, the computer readable medium having encoded thereon computer software comprising a set of instructions that, when executed by the at least one processor, causes the NID to perform one or more operations, the set of instructions comprising: 
instructions for providing connectivity between the NID and each of one or more first user devices of a plurality of user devices associated with at least one of the customer premises or a user who is associated with the customer premises; 
instructions for, in response to determining that user selections that are received, via a user interface that is provided to a customer to select privacy settings for Internet of Things ("IoT") -connected devices in a network, comprise a selection to restrict access to information regarding at least one portion of at least one of one or more first user devices connected to the network or one or more applications running on one or more first user devices connected to the U.S. Application No. network, restricting access by a third party to the information regarding the at least one portion 
instructions for, based on a determination that the received user selections comprise a selection to set to privacy settings to private for one of a software application or a virtual network function ("VNF") that is running on one or more of the plurality of user devices, restricting, with the NID, a third party from access to [[the]] resources mapped to the one or more of the plurality of user devices on which the one of the software application or the VNF that is running; 
instructions for determining, with a virtual infrastructure manager ("VIM"), a type and amount of resources required by each of the one or more first user devices to each perform one or more functions; 
instructions for determining, with the VIM, which resource nodes of a plurality of resource nodes in communication with the NID possess desired types and amount of resources that are determined to be required; and 
instructions for allocating, with the VIM, resources to each of the one or more first user devices based at least in part on the determined type and amount of resources required by each of the one or more first user devices to each perform the one or more functions, based at least in part on the determined resource nodes having the desired types and amount of resources determined to be required, and based at least in part on the mapping of each of the one or more first user devices with each of the one or more second user devices and with each resource node.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  

Therefore, the prior art of record fails to teach neither singly nor in combination, the claimed limitations of "instructions for determining, with a virtual infrastructure manager ("VIM"), a type and amount of resources required by each of the one or more first user devices to each perform one or more functions; instructions for determining, with the VIM, which resource nodes of a plurality of resource nodes in communication with the NID possess desired types and amount of resources that are determined to be required; and instructions for allocating, with the VIM, resources to each of the one or more first user devices based at least in part on the determined type and amount of resources required by each of the one or more first user devices to each perform the one or more functions, based at least in part on the determined resource nodes having the desired types and amount of resources determined to be required, and based at least in part on the mapping of each of the one or more first user devices with each of the one or more second user devices and with each resource node" as stated in claims 1, 19 and 20.  These limitations, in conjunction with other limitations in the independent claims, are not specifically disclosed or remotely suggested in the prior art of record.  A review of claims 1-2, 4-15, 17-20 indicated 1-2, 4-15, 17-20 are allowable over the prior art of record.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707.  The examiner can normally be reached on Monday - Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/J.C.T/Examiner, Art Unit 2446                                                                                                                                                                                                        
/SHEAN TOKUTA/Primary Examiner, Art Unit 2446